The plaintiff in error also assigns error on its exceptions pendente lite. These complain that the court overruled its motion to dismiss the levy because it claimed it had shown by documentary evidence that the legal title to the property levied on was not in the defendant in fi. fa. It had admitted a prima facie case at the beginning and assumed the burden. "Where property has been levied on and a claim interposed, the claimant can not, for the purpose of protecting the property, show paramount title in a third person. . . A person who may have title to property or an interest therein, when a levy is made upon it, must interpose a claim in his own name, and can not defeat the levy by authorizing or directing an agent to file a claim as the owner." Rowland v. Gregg  Son, 122 Ga. 819,821 (50 S.E. 949), and cit. Moreover, the validity of these purported bills of sale were in issue before the jury. The court did not err in denying the motion to dismiss the levy.
Rehearing denied. Broyles, C. J., and MacIntyre, J., concur.